     Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 1 of 28



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                  Plaintiffs,

           v.                           18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                  Defendants.

NEW YORK IMMIGRATION
COALITION, et al.,

   Plaintiffs,
                                        18-CV-5025 (JMF)
   v.                                   (Consolidated)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

   Defendants.



     PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
MOTION TO AMEND JUDGMENT ON REMAND PURSUANT TO RULE 59(E), OR
     FOR INJUNCTIVE RELIEF PURSUANT TO THE ALL WRITS ACT
            Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 2 of 28



                                                  TABLE OF CONTENTS



INTRODUCTION .......................................................................................................................... 3

BACKGROUND ............................................................................................................................ 5

ARGUMENT ................................................................................................................................ 10

          I.         THE DEFENDANTS ARE ESTOPPED FROM VIOLATING THE JUNE 30

                     DEADLINE. ......................................................................................................... 11

          II.        THIS COURT SHOULD AMEND ITS JUDGMENT UNDER RULE 59(E) .... 18

                     a.         This Court Retains Jurisdiction to Amend Its Judgment .......................... 18

                     b.         Defendants’ Abandonment of the June 30 Deadline Meets Rule 59(e)’s

                                Manifest Injustice Requirements. ............................................................. 19

          III.       THE COURT SHOULD EXERCISE AUTHORITY UNDER THE ALL WRITS

                     ACT TO PROTECT ITS JURISDICTION. ......................................................... 21

CONCLUSION ............................................................................................................................. 24
            Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 3 of 28



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Ashmore v. CGI Grp., 923 F.3d 260 (2d Cir. 2019) ......................................................................17

Chambers v. NASCO, Inc., 501 U.S. 32 (1991) .......................................................................10, 18

Chan v. Reno, 932 F. Supp. 535 (S.D.N.Y. 1996) .........................................................................19

Clark v. All Acquisition, LLC, 886 F.3d 261 (2d Cir. 2018)..........................................................16

Dale & Selby Superette & Deli v. U.S. Dep’t of Agric., 838 F. Supp. 1346 (D.
   Minn. 1993)..............................................................................................................................19

Dep’t of Commerce v. New York, No. 18-966, 2019 WL 2619473 (U.S. June 27,
   2019) ................................................................................................................................ passim

Epperson v. Entertainment Express, Inc., 242 F.3d 100 (2d Cir. 2001) ........................................18

Findley v. Laughead (In re Johns Manville Corp.), 27 F.3d 48 (2d Cir. 1994) ............................22

F.T.C. v. Dean Foods, 384 U.S. 597 (1966) ..................................................................................23

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017) ...........................................10, 18

Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778 (9th Cir. 2001) .......................................11

Hazel-Atlas Co. v. Hartford Co., 322 U.S. 238 (1944)..................................................................18

In re Adelphia Recovery Trust, 634 F.3d 678 (2d Cir. 2011) ........................................................14

In re MDL-1824 Tri-State Water Rights Litig., 644 F.3d 1160 (11th Cir. 2011) ..........................19

Intellivision v. Microsoft Corp., 484 F. App’x 616 (2d Cir. 2012)..........................................11, 21

Klay v. United Healthgroup, Inc., 376 F.3d 1092 (11th Cir. 2004)...............................................22

Klein v. Stahl GMBH & Co. Maschinefabrik, 185 F.3d 98 (3d Cir. 1999) ...................................10

Mobil Oil Corp. v. Amoco Chems. Corp., 915 F. Supp. 1333 (D. Del. 1995) ...............................19

Mohammadi v. Islamic Republic of Iran, 947 F. Supp. 2d 48 (D.D.C. 2013) .........................19, 21

New Hampshire v. Maine, 532 U.S. 742 (2001) .................................................................... passim

                                                                       1
            Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 4 of 28



Pegram v. Herdrich, 530 U.S. 211 (2000).....................................................................................15

Republic of Ecuador v. Chevron Corp., 638 F.3d 384 (2d Cir. 2011).........................11, 15, 19, 21

South Carolina Coastal Conservation League v. Ross, No. 18-cv-3326, 2019 WL
   259116 (D.S.C. Jan. 18, 2019) .................................................................................................23

United States v. N.Y. Tel. Co., 434 U.S. 159 (1977) ......................................................................22



Rules & Statutes

28 U.S.C. § 1651 .................................................................................................................... passim

Fed. R. Civ. P. 59(e) .............................................................................................................. passim



Other Authorities

36 Corpus Juris Secundum § 28 (2019) .........................................................................................22




                                                                     2
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 5 of 28



                                        INTRODUCTION

       After more than a full year of representing—to this Court, and other federal courts

including the Supreme Court—that census questionnaires needed to be finalized by June 30,

2019, and that no changes to the forms can be made after that date, Defendants have now

reversed themselves, indicating on July 3 they are “performing . . . analyses . . . to include the

citizenship question on the 2020 Decennial Census.” Docket No. 613. In addition to deceiving

the judiciary and the public and putting the success of the 2020 Census in jeopardy, Defendants’

efforts to prolong uncertainty and drag out this matter are sowing confusion and exacerbating

fear among immigrant communities, and directly injuring the Plaintiffs’ efforts to mobilize

participation in the Census. As Defendants have acknowledged, this uncertainty comes by direct

order of the President, who made clear on July 1 his intent to weaponize the census as a

mechanism “to find out if somebody is a citizen as opposed to an illegal.” The White House,

Remarks by President Trump at Signing of H.R. 3041 (July 1, 2019),

https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-h-r-3401/.1

As Plaintiffs warned at the outset of this case, “the longer Defendants’ decision to add a

citizenship question on the 2020 Census stands, the more challenging it will be to conduct

meaningful outreach in these communities to counteract this deterrent effect and resulting

harms.” Docket No. 103 at 5.


1
  These statements come in the course of a series of high profile anti-Latino immigrant
initiatives, including threatening mass deportation of “millions of illegal aliens” and promotion
of inhumane conditions in detention camps. Donald Trump (@realdonaldtrump), Twitter (June
17, 2019, 9:20pm), https://twitter.com/realDonaldTrump/status/1140791400658870274; see
Donald Trump (@realdonaldtrump), Twitter (July 2, 10:33pm) (“If Illegal Immigrants are
unhappy with the conditions in the quickly built or refitted detention centers, just tell them not to
come. All problems solved!”),
https://twitter.com/realDonaldTrump/status/1146514575048790019.
                                                  3
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 6 of 28



       The Defendants used the June 30 deadline to argue successfully to this Court, the Second

Circuit, and the Supreme Court to expedite the matter. These actions prejudiced Plaintiffs by

condensing the time to litigate the case—which, among other harms, required Plaintiffs to forego

discovery they firmly believed would support their claims for relief, including under the Fifth

Amendment’s equal protection guarantee. New York v. U.S. Dep’t of Commerce, 351 F. Supp.

3d 502, 671 (S.D.N.Y. 2019) (noting that “Plaintiffs could have carried their burden [to show

discriminatory purpose] had they had access to sworn testimony from Secretary Ross himself,

. . . [b]ut Plaintiffs were denied the opportunity to depose Secretary Ross because the Supreme

Court stayed this Court’s Order authorizing such a deposition . . . [and] [i]n light of the urgency

of these proceedings, Plaintiffs decided to press ahead to trial rather than waiting to see if the

Supreme Court eventually lifts the stay.”). The Defendants then used the pressure of the

expedited schedule in tandem with dilatory and obstructionist discovery tactics to conceal

material evidence about the origin and true purpose of the citizenship question from coming to

light.2 Defendants invoked the June 2019 deadline to bypass standard appellate review.

Defendants cited the June 2019 deadline as an exigent circumstance in demanding condensed

briefing and argument schedules before the Supreme Court. Defendants also cited the June 2019

deadline in urging the Supreme Court to consider the Enumeration Clause issue, notwithstanding

Plaintiffs’ decision not to appeal the judgment on that claim.

       In light of the pattern of representations about the June 30 deadline, Defendants should be

estopped from arguing that they have more time to add a question. In order to prevent manifest

injustice, before remanding the case to the Department of Commerce, this Court should amend


2
 As ordered by the Court, these matters will be discussed in the NYIC Plaintiffs’ forthcoming
Motion for Sanctions. Docket No. 605.
                                                  4
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 7 of 28



its judgment under Rule 59(e) to prohibit Defendants from modifying the 2020 Decennial

Census questionnaire now that their June 30 deadline has passed, and order any other relief the

Court believes is appropriate. In the alternative, the Court should exercise its authority under the

All Writs Act, 28 U.S.C. § 1651 to protect its jurisdiction by enjoining Defendants from taking

any steps that would contravene this Court’s January 15, 2019 judgment. Docket No. 575.

       Defendants are now apparently attempting to contrive some new rationale for adding a

citizenship question to the 2020 Decennial Census, see Docket No. 613; see also Kravitz v. U.S.

Dep’t of Commerce, No. 18-cv-1041, Docket No. 187, at 2–3 (D. Md.), despite repeatedly

assuring this Court for over a year that enforcing the Voting Rights Act was the sole purpose of

the question. New York v. United States Dep't of Commerce, 351 F. Supp. 3d 502, 569–72.

(S.D.N.Y. 2019). If Defendants take some new final agency action adding a citizenship

question, Plaintiffs anticipate challenging such action on any number of fronts. But the exercise

in which Defendants are now engaging is pointless because their prior representations to federal

judiciary preclude them from now adding a citizenship question whatever the rationale and

whatever the procedural mechanism. This Court should simply hold now that Defendants are

permanently enjoined from adding the question based on their prior representations to this court

and others.

                                        BACKGROUND

       From the inception of this litigation, Defendants represented to this Court that this case

required “expeditious resolution” and the Census Bureau must “begin printing the 2020 census

questionnaire” by June 2019. See, e.g., Docket No. 103; Docket No. 540 at 3. The Court

repeatedly asked Defendants about the timing. The Court expressly relied on Defendants’

representations about the deadline in setting aggressive discovery, trial, and briefing schedules.
                                                 5
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 8 of 28



As the Court held in its decision, “time is of the essence because the Census Bureau needs to

finalize the 2020 questionnaire by June of this year.” New York, 351 F. Supp. 3d at 517; see also

id. at 626–27 (“According to Defendants themselves, the Census Bureau ‘need[s] to begin

printing the 2020 census questionnaire’ in June 2019”).

     Defendants continued to emphasize the importance of the June deadline in appellate

proceedings. In its request that the Supreme Court grant certiorari before judgment (i.e., grant

certiorari before the Second Circuit could consider the appeal), the Defendants wrote that “the

Census Bureau must finalize the census forms by the end of June 2019 to print them on time for

the 2020 decennial census.” Pet. For a Writ of Certiorari Before Judgment, No. 18-966 (U.S.

Jan. 25, 2019) at 28; see also id. at 13–14 (“the government must finalize the decennial census

questionnaire for printing by the end of June 2019”), 16 (“the June 2019 deadline for finalizing

the census form”). On the same day, in requesting that the Supreme Court expedite

consideration of its petition, the Defendants similarly represented that “the census forms must be

finalized for printing by the end of June 2019.” Petitioners’ Mot. for Expedited Consideration of

the Petition for a Writ of Certiorari Before Judgment and for Expedited Merits Briefing and Oral

Argument, No. 18-966 (U.S. Jan. 25, 2019) at 5; see also id. at 4 (“the questions presented must

be resolved before the endo of June 2019, so that the decennial census questionnaires can be

printed on time”). At Defendants’ urging, the Supreme Court granted expedited consideration

and granted certiorari before judgment, cutting Plaintiffs’ standard time to file an opposition.

Order, No. 18-966, (U.S. Feb. 15, 2019).

     After the Defendants submitted their Supreme Court merits brief, Defendants urged the

Supreme Court to add a question presented to address the Northern District of California’s

finding that adding a citizenship question violated the Enumeration Clause, again emphasizing
                                                 6
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 9 of 28



the “June 2019 deadline to finalize the decennial census questionnaire.” Ltr. from Solicitor

General to Scott S. Harris, No. 18-966 (U.S. March 11, 2019), at 1. The Supreme Court granted

this request and ordered Plaintiffs to address the Enumeration Clause in their briefs. Order, No.

18-966 (U.S. March 15, 2019).

     While the matter was pending with the Supreme Court, Defendants again emphasized the

June 30 deadline – writing as recently as June 20 that it agreed with this Court that “the Census

Bureau needs to finalize the 2020 questionnaire by June of this year.” Pet. Opp. to NYIC

Respondents’ Mot, for Limited Remand, No. 18-966 (U.S. June 20, 2019), at 19. Five days

later, the Defendants told the Supreme Court that “the Census Bureau needs to finalize the 2020

questionnaire by June of this year,” and any changes after June “would impair the Census

Bureau’s ability to timely administer the 2020 census.” Ltr. from Solicitor General to Scott S.

Harris, No. 18-966 (U.S. June 25, 2019), at 1 (internal quotation marks and citation omitted).

     On June 27, the Supreme Court issued its decision in this case, affirming in part and

reversing in part. See generally Dep’t of Commerce v. New York, No. 18-966, 2019 WL

2619473 (U.S. June 27, 2019). In its decision, in observing it had granted Defendants’ petition

for certoriari before judgment, the Court adopted Defendants’ representation that the “census

questionnaire needed to be finalized for printing by the end of June 2019.” Id. at *7. In

affirming this Court’s judgment that Secretary Ross’s decision to add a citizenship question must

be set aside and remanded because it rested on a pretextual basis, the Supreme Court found that

his “sole stated reason—seems to have been contrived.” Id. at *16. Based on this finding, the

Supreme Court affirmed this Court’s vacatur and remanded. Id.

     On June 27, in the hours following the decision, Defendants informed Plaintiffs in the

Maryland action (Kravitz v. U.S. Dep’t of Commerce, No. 18-cv-1041 (D. Md.)), of their “view
                                                 7
       Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 10 of 28



[] that the injunctions in both New York and this case are still in place, and we have no plans to

challenge them or seek to have them vacated.” Docket No. 610-1. Following this

representation, however, President Trump made at least three statements suggesting that he had

ordered Defendants to look into adding the question, including delaying the census.3

     Plaintiffs contacted Defendants on July 1 to confirm that, as they had previously

represented to this Court, they had finalized the Census on June 30 without the citizenship

question. Docket No. 610-3, at 2. On the afternoon of July 2, Defendants responded that they

“can confirm that the decision has been made to print the 2020 Decennial Census questionnaire

without a citizenship question, and that the printer has been instructed to begin the printing

process.” Docket No. 610-3, at 1. Later that day, Secretary Ross issued a statement affirming

that the “Census Bureau has started the process of printing the decennial questionnaires without

the question” and that his “focus . . . is to conduct a complete and accurate census.” Gregg Re,

DOJ says citizenship question being dropped from 2020 Census: NY attorney general’s office,




3
  See Donald Trump (@realdonaldtrump), Twitter (June 27, 2019, 1:37pm) (“Seems totally
ridiculous that our government, and indeed Country, cannot ask a basic question of Citizenship
in a very expensive, detailed and important Census, in this case for 2020. I have asked the
lawyers if they can delay the Census, no matter how long . . . .”)
https://twitter.com/realDonaldTrump/status/1144298731887628288; Twitter (July 2, 10:33pm)
(“A very sad time for America when the Supreme Court of the United States won’t allow a
question of “Is this person a Citizen of the United States?” to be asked on the #2020 Census!
Going on for a long time. I have asked the Department of Commerce and the Department of
Justice [ . . .] to do whatever is necessary to bring this most vital of questions, and this very
important case, to a successful conclusion. USA! USA! USA!!”).
https://twitter.com/realDonaldTrump/status/1146245460035850241; The White House, Remarks
by President Trump at Signing of H.R. 3041 (July 1, 2019) (“Q Will you be delaying the census
for the Supreme Court ruling on the census question? THE PRESIDENT: Yeah, we’re looking
at that.”).

                                                 8
       Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 11 of 28



FOX News (July 2, 2019), https://www.foxnews.com/politics/doj-says-citizenship-question-

being-dropped-from-2020-census-ny-attorney-generals-office.

     On July 3 at 11:06 am, President Trump tweeted that “[n]ews Reports about the

Department of Commerce dropping its quest to put the Citizenship Question on the Census is

incorrect or, to state it differently, FAKE! We are absolutely moving forward, as we must,

because of the importance of the answer to this question.”4

     In the wake of this remarkable statement, this Court and Judge Hazel ordered Defendants

to explain their position. Docket No. 611. In a telephonic conference in the Kravitz case on the

afternoon of July 3, counsel for Defendants represented as follows:

       We at the Department of Justice have been instructed to examine whether there is
       a path forward, consistent with the Supreme Court's decision, that would allow us
       to include the citizenship question on the census. We think there may be a legally
       available path under the Supreme Court’s decision. We're examining that, looking
       at near-term options to see whether that's viable and possible.

       And so to the extent we can identify an option for that to work, if we continue to
       examine the decision and believe that we have a viable path forward to that work,
       our current plan would be to file a motion in the Supreme Court to request
       instructions on remand to govern further proceedings in order to simplify and
       expedite the remaining litigation and provide clarity to the process going forward.

       So as Mr. Gardner said, it’s very fluid at present because we are still examining
       the Supreme Court's decision to see if that option is still available to us.

Docket No. 612-1 at 10-11. Later that day, the Defendants reported that they:

       have now been asked to reevaluate all available options following the Supreme
       Court’s decision and whether the Supreme Court’s decision would allow for a
       new decision to include the citizenship question on the 2020 Decennial Census.
       The agencies are currently performing the analysis requested. . . . In the event
       that the Commerce Department adopts a new rationale for including the



4
 See Donald Trump (@realdonaldtrump), Twitter (July 3, 2019, 11:06am),
https://twitter.com/realDonaldTrump/status/1146435093491277824.
                                                9
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 12 of 28



       citizenship question on the 2020 Decennial Census consistent with the decision of
       the Supreme Court, the Government will immediately notify this Court. . . .

Docket No. 613. In neither of their July 3 statements did Defendants acknowledge or otherwise

address the June 30 deadline.


                                           ARGUMENT

       The Court should apply the doctrine of judicial estoppel to hold Defendants accountable

for their repeated and unequivocal representations that the Census Bureau must finalize the 2020

Census questionnaire by the end of June 30, 2019, and to prohibit Defendants from concocting a

new basis to add a citizenship question to this Decennial Census. Defendants’ perpetuation of

uncertainty over the status of the questionnaire is unacceptable: by their own admission, this

delay is imperiling the Defendants’ ability to conduct the 2020 census. Moreover, this

uncertainty (which is being perpetuated in tandem with a torrent of anti-immigrant rhetoric from

the administration) is harming Plaintiffs by frustrating their efforts to promote participation in

the 2020 census. Such outrageous conduct must stop.

       Under its inherent authority to “manage [its] own affairs so as to achieve the orderly and

expeditious disposition of cases,” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186

(2017), as well to ensure candor to the tribunal, the Court has many mechanisms available to stop

misconduct by litigants. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991); see also Klein

v. Stahl GMBH & Co. Maschinefabrik, 185 F.3d 98, 109 (3d Cir. 1999) (referring to judicial

estoppel as “one arrow in the quiver of sanctions at a court’s disposal,” each of which are

designed to “protect the integrity of the court’s processes”). One such mechanism is to amend

the judgment under Rule 59(e) to make clear that, consistent with the Defendants’ repeated

representations about the deadline, the 2020 census questionnaire was finalized on June 30,

                                                 10
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 13 of 28



2019, and that no further changes made be made after that date. Another is to grant injunctive

relief under the All Writs Act, 28 U.S.C. § 1651.

   I.      THE DEFENDANTS ARE ESTOPPED FROM VIOLATING THE JUNE 30
           DEADLINE.

        The doctrine of judicial estoppel “protect[s] the integrity of the judicial process by

prohibiting parties from deliberately changing positions according to the exigencies of the

moment.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001). Judicial estoppel “is primarily

concerned with protecting the judicial process,” Republic of Ecuador v. Chevron Corp., 638 F.3d

384, 397 (2d Cir. 2011), and thus is “designed to prevent improper use of judicial machinery”

and may be “invoked by a court at its discretion,” Intellivision v. Microsoft Corp., 484 F. App’x

616, 619 (2d Cir. 2012) (quotation marks omitted). Among other things, the doctrine “bar[s] the

assertion of inconsistent positions in the same litigation . . .” Hamilton v. State Farm Fire &

Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001).

        Judicial estoppel applies where: (1) the party’s position is “clearly inconsistent with its

earlier position”; (2) “the party has succeeded in persuading a court to accept that party’s earlier

position”; and (3) “the party seeking to assert an inconsistent position would derive an unfair

advantage . . . if not estopped.” New Hampshire, 532 U.S. at 750–51 (internal quotation marks

omitted). All three factors apply here with force.

        First, for over a year, Defendants steadfastly and “repeatedly explained” to this Court

(and many others) that “the Census Bureau needs to finalize the 2020 questionnaire by June of

this year,” and any changes after June “would impair the Census Bureau’s ability to timely

administer the 2020 census.” See, e.g., Ltr. from Solicitor General to Scott S. Harris, No. 18-966

(U.S. June 25, 2019), at 1. Defendants pressed that position to this Court, the U.S. District Court


                                                 11
       Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 14 of 28



for the District of Maryland, the Second Circuit, the Fourth Circuit, and Supreme Court

consistently and unequivocally.

       From the earliest stages of this case, the Defendants repeatedly emphasized that time was

of the essence. They expressly represented to this Court that the Census Bureau must “begin

printing the 2020 census questionnaire” by June 2019. Docket No. 540 at 3. This Court relied

on such representations in setting schedules, and in the decision. See, e.g., New York, 351 F.

Supp. 3d. at 517 (“time is of the essence because the Census Bureau needs to finalize the 2020

questionnaire by June of this year”); see also id. at 626–627 (“According to Defendants

themselves, the Census Bureau “need[s] to begin printing the 2020 census questionnaire” in June

2019.”).

       Defendants also repeatedly asserted this deadline to the Supreme Court in seeking

expedited review of this Court’s decision, shortening Plaintiffs’ briefing time, adding an

additional issue for the Supreme Court to review, and opposing remand (as recently as two

weeks ago):

       •   “The government must finalize the census questionnaire by the end of June 2019
           to enable it to be printed on time.” Petitioners’ Response to Respondents’ Motion to
           Dismiss the Petition as Improvidently Granted, Dep’t of Commerce v. U.S. Dist. Ct.
           for S. Dist. of N.Y., No. 18-557, at 15 (U.S. Jan. 22, 2019); see also id. at 18 (“in light
           of the district court’s entry of final judgment and the need to resolve the form of the
           census questionnaire by the end of June 2019, it no longer makes sense to have
           parallel proceedings in this Court and the lower courts.”).

       •   “The district court also correctly recognized that ‘time is of the essence’ because the
           government must finalize the decennial census questionnaire for printing by the
           end of June 2019 (citation omitted).” Pet. For a Writ of Certiorari Before Judgment,
           Dep’t of Commerce v. State of N.Y., 18-966 (U.S. Jan. 25, 2019) at 13-14.

       •   “[T]he Census Bureau must finalize the census forms by the end of June 2019 to
           print them on time for the 2020 decennial census.” Id. at 28.



                                                 12
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 15 of 28



        •   “Expedited consideration of the government's petition for a writ of certiorari before
            judgment is warranted because . . . the questions presented must be resolved before
            the end of June 2019, so that the decennial census questionnaires can be printed on
            time for the 2020 census” Petitioners’ Mot. for Expedited Consideration of the
            Petition for a Writ of Certiorari Before Judgment and for Expedited Merits Briefing
            and Oral Argument, Dep’t of Commerce v. State of N.Y., No. 18-966 (U.S. Jan. 25,
            2019) at 5.

        •   “[B]ecause the census forms must be finalized for printing by the end of June
            2019, there is unlikely to be sufficient time to obtain full review of the district court's
            judgment both in the court of appeals and in this Court by that deadline.
            Accordingly, certiorari before judgment is, as a practical matter, the only way to
            protect-this Court's plenary review of the district court’s rulings.” Id. at 4.

        •   “[T]he ordinary briefing schedules prescribed by Rules 15 and 25 of this Court would
            not allow the case to be considered and decided this Term—as it must be to resolve
            the questions presented before the June 2019 deadline. Accordingly, the government
            respectfully requests that the Court order expedited briefing.” Id. at 5.

        •   “In light of the June 2019 deadline to finalize the decennial census questionnaire,
            we respectfully suggest that the most orderly path forward would be for this Court to
            hold the forthcoming California petition and address the Enumeration Clause claim in
            its disposition of this case.” Ltr. from Solicitor General to Scott S. Harris, Dep’t of
            Commerce v. State of N.Y., No. 18-966 (U.S. March 11, 2019), at 1.

        •   “The district court thus correctly found that for all practical purposes, ‘the Census
            Bureau needs to finalize the 2020 questionnaire by June of this year.’” Defs.’ Opp.
            to Pls.’ Mot. for Remand, Dep’t of Commerce v. State of N.Y., No. 18-966 (U.S. June
            20, 2019), at 19.

        •   “As the government has repeatedly explained, the Census Bureau needs to finalize the
            2020 questionnaire by June of this year, and changes to the paper questionnaire
            after June of 2019 * * * would impair the Census Bureau's ability to timely
            administer the 2020 census,” Ltr. from Solicitor General to Scott S. Harris, Dep’t of
            Commerce v. State of N.Y., No. 18-966 (U.S. June 25, 2019), at 1 (internal citations &
            quotation marks omitted).5

5
  Defendants made similar representations to other courts in recent weeks, often to stave off
attempts at discovery concerning newly disclosed evidence or to evade a more fulsome review of
the record by additional courts:


    •   “In light of the June 2019 deadline for the finalizing the census questionnaire, the
        government petitioned for certiorari before judgment from the district court’s decision

                                                  13
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 16 of 28



Those inflexible factual assertions “cannot be reconciled” with the position Defendants now

take. See In re Adelphia Recovery Trust, 634 F.3d 678, 698 (2d Cir. 2011). Contending on July

3 that they have the ability to “develop a new rationale” and can “perform[] analysis . . . to

include the citizenship question on the 2020 Decennial Census,” Docket No. 613, is directly

contradictory and clearly inconsistent with the Defendants’ repeated and inflexible insistence

that the questionnaire had to be finalized by June 30, 2019.

       Second, Defendants plainly “succeeded in persuading” the courts to accept that the June

30 deadline was an unbreakable deadline. New Hampshire, 532 U.S. at 750. Citing the

Defendants’ representations, this Court held that “time is of the essence because the Census

Bureau needs to finalize the 2020 questionnaire by June of this year.” Docket No. 574 at 10; see

also id. at 191 (“According to Defendants themselves, the Census Bureau ‘need[s] to begin

printing the 2020 census questionnaire’ in June 2019.”) (citing Docket No. 540, at 3). In doing

so, Defendants pushed this Court to advance this litigation at breakneck pace, prejudicing

Plaintiffs’ ability to conduct all necessary discovery, including but not limited to abandoning the




       shortly after it was issued and also moved the Supreme Court to expedite briefing and
       oral argument.” Br. for Defs., La Union Del Pueblo Entero v. Ross, No. 19-1425, at 10
       (4th Cir. June 19, 2019);
   •   “[Plaintiffs’ request for relief] is unfair both on its own terms and because it would
       effectively foreclose Defendants from appealing this Court’s ruling before the June 30,
       2019 deadline for finalizing census questionnaires.” Defs.' Opp. to Pls.' Rule 60(b)(2)
       Mot., Kravitz v. Dep't of Commerce, No. 8:18-cv-1041-GJH, Docket No. 166 (D. Md.) at
       4.
   •    “Accordingly, holding this petition pending resolution of No. 18-966 and disposing of it
       as appropriate thereafter would be the most efficient way to definitively resolve the
       important issues in this case by the June 2019 deadline for finalizing the 2020
       decennial census questionnaires.” Pet. for Cert. before Judgment, Ross v. California,
       No. 18-1214, at 11 (U.S. Mar. 18, 2019).
                                                 14
          Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 17 of 28



appeal of this Court’s order compelling the deposition of Secretary Ross. New York, 351 F.

Supp. 3d at 671.

          Similarly, the Supreme Court repeatedly granted Defendants the relief they sought –

including granting certiorari before judgment, compressing Plaintiffs’ briefing schedule, and

ordering the Enumeration Clause question be addressed, expressly because the Defendants

emphasized the June 30 deadline. As the Supreme Court wrote, it took the rare step of granting

review before judgment because Defendants not only presented “an issue of imperative public

importance,” but also represented that “the census questionnaire needed to be finalized for

printing by the end of June 2019.” Dep’t of Commerce, 2019 WL 2619473, at *7 (emphasis

added).

          Judicial estoppel “prevents a party from prevailing in one phase of a case on an argument

and then relying on a contradictory argument to prevail in another phase.” Pegram v. Herdrich,

530 U.S. 211, 227 n.8 (2000). That alone prevents Defendants from now asserting that they may

continue to modify the questionnaire.

          Judicial estoppel also forecloses a party from “asserting a ‘factual position clearly

inconsistent’ with a position . . . ‘adopted by the [district] court in some manner.’” Republic of

Ecuador v. Chevron Corp., 638 F.3d 384, 397 (2d Cir. 2011) (quoting Maharaj v. Bankamerica

Corp., 128 F.3d 94, 98 (2d Cir. 1997)). The numerous ways in which Defendants’ professed

urgency shaped the litigation before this Court can hardly be overstated. As will be discussed in

the NYIC Plaintiffs’ forthcoming motion for sanctions, it is now apparent that Defendants, for

tactical advantage, pressed an expedited schedule while engaging in dilatory and obstructionist

discovery tactics to conceal damning evidence that the purpose of adding the citizenship question

was not to promote voting rights, but to harm Latino communities. But beyond these issues, this
                                                   15
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 18 of 28



Court repeatedly operated on Defendants’ assertion that “time was of the essence” in holding

Plaintiffs to strict deadlines. See, e.g., Docket No. 345, at 12 (“[T]he October 12, 2018 discovery

deadline is rapidly approaching and Defendants themselves have acknowledged that time is of

the essence”); Docket No. 405, at 13 (“It would be hard enough for that normally lengthy process

to run its course by next May or June—when the census questionnaires are apparently scheduled

to be printed”); New York, 351 F. Supp. 3d at 517 (the Court considered it “critical to make a

comprehensive record,” in part, because “time is of the essence because the Census Bureau needs

to finalize the 2020 questionnaire by June of this year”); id. at 627 (concluding “dismissing the

case as unripe . . . would almost certainly preclude Plaintiffs from obtaining a final ruling on

their claims” due to June 2019 print deadline); id. at 675 (noting Plaintiffs’ request for vacatur

without remand “has some merit, if only because . . . it is doubtful that Defendants could cure the

[identified] problems [] by June”).

        Third, Defendants would derive an unfair advantage from being allowed to change their

position now under “the particular factual circumstances of [this] case.” Clark v. All Acquisition,

LLC, 886 F.3d 261, 268 (2d Cir. 2018) (quoting New Hampshire, 532 U.S. at 751). Defendants

litigated this case asserting a single rationale for the addition of a citizenship question – that it

was “necessary to provide a complete and accurate data in response to the DOJ request . . . to

provide census block level citizenship voting age population” to promote “more effective

enforcement” of the Voting Rights Act. Docket No. 173 at 1313 (Mem. from Wilbur Ross to

Karen Dunn Kelley (March 26, 2018)). In affirming this Court’s injunction, the Supreme Court

has now ruled that reason was a “contrived” pretext. Dep’t of Commerce, 2019 WL 2619473, at

*14–*17. Following this Court’s January 15, 2019 decision, Defendants certainly could have

complied with the Court’s order, accepted the remand, and determined whether there was any
                                                   16
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 19 of 28



other basis to support the question. Why the Defendants failed to do so may not be clear, but it is

a question only they can answer.

        What is clear is that Defendants are out of time for a “do over.” Defendants’ “heads I

win, tails we’ll see” approach undermines confidence in both their ability to conduct the 2020

Census and public confidence in the courts and the rule of law. This is the core purpose of

judicial estoppel: “because the doctrine is primarily concerned with protecting the judicial

process, relief is granted . . . when the risk of inconsistent results with its impact on judicial

integrity is certain.” Ashmore v. CGI Grp., 923 F.3d 260, 272 (2d Cir. 2019).

        Indeed, it would be an utter abuse of “the judicial machinery” and an affront “the

integrity of the judicial process” for Defendants to be permitted to go back on their prior

representations to numerous federal courts regarding the deadline for finalizing the Census. New

Hampshire, 532 U.S. at 749–50 (internal quotation marks omitted). Despite their previous

representations as to the immutable nature of the June 30 deadline, Defendants may now claim

that they have conjured up exceptional resources that could facilitate fresh changes to the census

questionnaire moving forward. If so, it makes no difference if their prior representations as to

the June 30 deadline were simply untrue at the time, or whether Defendants failed to conduct

adequate diligence before making such unequivocal statements—this Court and others relied on

Defendants’ assertions, and Defendants cannot be permitted to suddenly reverse course now. If

any ordinary litigant engaged in such conduct, sanctions would be the minimum relief provided.

And Defendants are no ordinary litigants. They are agencies of the United States Government

represented by the United States Department of Justice. The public interest demands that they

act with the upmost integrity and be held to the highest of standards. The Supreme Court found

that Defendants misled Congress and the American public regarding their reasons for adding the
                                                  17
         Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 20 of 28



citizenship question, and it now appears they are saying that they misled the courts as well.

Enough is enough.

         As Defendants repeatedly emphasized, there is a strong public interest in this case being

over. To conclude otherwise would allow Defendants to further sow confusion among

immigrant communities and the public. Plaintiffs need to turn their energy and attention to

mobilizing participation in the Census. As the Supreme Court held, it is time to end the

“distraction.” Dep’t of Commerce, 2019 WL 2619473, at *16.

   II.      THIS COURT SHOULD AMEND ITS JUDGMENT UNDER RULE 59(E)

            a. This Court Retains Jurisdiction to Amend Its Judgment

         As Defendants have recognized, this Court’s injunction “remains in place to protect the

interests of Plaintiffs in this matter.” Docket No. 613, at 1. This Court has inherent authority to

“manage [its] own affairs so as to achieve the orderly and expeditious disposition of cases.”

Haeger, 137 S.Ct. at 1186. This includes a “federal court’s inherent power to enforce its

judgments.” Epperson v. Entertainment Express, Inc., 242 F.3d 100, 105 (2d Cir. 2001) (citing

Peacock v. Thomas, 516 U.S. 349, 354 (1996)). “It has long been understood that certain

implied powers must necessarily result to our Courts of justice from the nature of their institution

. . . Courts of justice are universally acknowledged to be vested, by their very creation, with

power to impose . . . submission to their lawful mandates.” Chambers, 501 U.S. at 43 (internal

citations, quotation marks, and brackets omitted). “In cases where courts have exercised the

power, the relief granted has taken several forms [including] altering the terms of the judgment.”

Hazel-Atlas Co. v. Hartford Co., 322 U.S. 238 (1944), overruled in part on other grounds,

Standard Oil Co. of Cal. v. United States, 429 U.S. 17, 18–19 & n.2 (1976) (per curiam).

Accordingly, this Court has jurisdiction to alter its judgment under Rule 59(e).

                                                 18
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 21 of 28



           b. Defendants’ Abandonment of the June 30 Deadline Meets Rule 59(e)’s
              Manifest Injustice Requirements.

       Rule 59(e) allows a court to alter or amend judgment based on “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d

99, 104 (2d Cir. 2013) (citation & internal quotation marks omitted). The component that

applies here, manifest injustice, requires showing: “(1) a clear and certain prejudice to the

moving party that (2) is fundamentally unfair in light of governing law.” Mohammadi v. Islamic

Republic of Iran, 947 F. Supp. 2d 48, 78 (D.D.C. 2013), aff’d, 782 F.3d 9 (D.C. Cir. 2015).

While a court “must balance the policy of hearing a claim on the merits against the desire to

achieve finality of judgment,” here, granting relief furthers both policy interests. Chan v. Reno,

932 F. Supp. 535, 539 (S.D.N.Y. 1996).

       Courts have repeatedly found manifest justice in situations where, as here, “‘improper

actions of counsel have affected the outcome of the case.’” Dale & Selby Superette & Deli v.

U.S. Dep’t of Agric., 838 F. Supp. 1346, 1347–48 (D. Minn. 1993) (quoting Adams v. James, 526

F. Supp. 80, 86 (M.D. Ala. 1981)); see also Mobil Oil Corp. v. Amoco Chems. Corp., 915 F.

Supp. 1333, 1378 (D. Del. 1995) (granting Rule 59(e) motion to increase damages based on

“manifest injustice” when Defendants’ representations produced inaccurate calculations that the

court relied upon). Similarly, courts have amended judgment based on estoppel principles in

preparation for a remand. See, e.g., In re MDL-1824 Tri-State Water Rights Litig., 644 F.3d

1160, 1202 (11th Cir. 2011) (affirming in part district court’s application of collateral estoppel

principles in guiding its remand to agency).




                                                 19
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 22 of 28



        Here, amendment of the Court’s judgment is necessary and proper to prevent the manifest

injustice of allowing Defendants to continue “to reevaluate . . . options” or to “perform[]

analysis” “to include the citizenship question on the 2020 Decennial Census.” Docket No. 613.

        First, if accepted, Defendants’ new position that they can change the questionnaire after

the June 30 deadline significantly prejudices Plaintiffs. As explained above, both Plaintiffs and

this Court agreed to an extremely accelerated schedule in this case, forgoing review by the

Second Circuit altogether, in order to accommodate the need for Census Bureau to finalize the

questionnaire by the end of June 2019. After Defendants succeeded in convincing both this

Court and the Supreme Court to expedite this matter and that vacatur and remand of this decision

was necessary, Defendants now seek to reap the benefits of their pretext by attempting to conjure

an entirely new reason to add the question.

        As this Court found and as the Supreme Court affirmed, Plaintiffs would suffer

discernable and serious injuries should a citizenship question go forward. See Dep’t of

Commerce, 2019 WL 2619473, at *7. The Supreme Court’s recognition that the census

questionnaire must be finalized by June 30, 2019, relieved Plaintiffs of many of their injuries,

because the forms have been finalized and are now being printed without a citizenship question.

Allowing Defendants to contradict their previous position and attempt to add a citizenship

question on the 2020 questionnaire would thus re-impose those substantial injuries on Plaintiffs,

to their prejudice.

        Second, the Defendants’ efforts to foster confusion and uncertainty about the final form

of the question are directly injuring the Plaintiffs’ efforts to mobilize participation in the Census.

As this Court held already, the government’s efforts to add a citizenship question to the 2020

decennial census have already injured the NGO Plaintiffs in this case because they have been
                                                  20
          Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 23 of 28



required to divert “precious resources.” “The NGO Plaintiffs — NYIC, MRNY, ADC/ADCRI,

and CASA — have already diverted significant resources from their organizational missions and

other priorities to address the effects of a citizenship question. Each of the NGO Plaintiffs is

deeply committed to a laudable mission of increasing political participation, promoting civic

engagement, and advancing the interests of immigrant communities, especially immigrant

communities of color.” 351 F. Supp. 3d at 600.

          Third, allowing Defendants to proceed on remand to attempt to add a citizenship question

to the 2020 Decennial Census questionnaire would be “fundamentally unfair in light of

governing law.” Mohammadi, 947 F. Supp. 2d at 78. This matter was litigated and resolved

before the Supreme Court on the premise that the June 30 deadline was firm. The Court’s

decision is settled, governing law. Judicial estoppel is intended to “protect the integrity of the

judicial process by prohibiting parties from deliberately changing positions according to the

exigencies of the moment.” New Hampshire, 532 U.S. at 749; see also Republic of Ecuador, 638

F.3d at 397; Intellivision, 484 F. App’x at 619. Because allowing Defendants to make further

modifications to the questionnaire at this time violates repeated representations that the

questionnaire had to be locked down by June 30, allowing Defendants to proceed would harm

the integrity of the judicial process. It would also be fundamentally unfair under governing law

and, when combined with its extreme prejudice to Plaintiffs, would create manifest injustice.

   III.      THE COURT SHOULD EXERCISE AUTHORITY UNDER THE ALL WRITS
             ACT TO PROTECT ITS JURISDICTION.

          In the alternative, Plaintiffs seek relief under the All Writs Act, 28 U.S.C. § 1651, to

protect the Court’s jurisdiction in this matter.




                                                   21
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 24 of 28



       The All Writs Act permits a federal court to issue any writ, including an injunction, that

is necessary to safeguard the court’s jurisdiction. See 28 U.S.C. § 1651(a) (“The Supreme Court

and all courts established by Act of Congress may issue all writs necessary or appropriate in aid

of their respective jurisdictions and agreeable to the usages and principles of law.”). The All

Writs Act is a “codification of the federal courts’ traditional, inherent power to protect the

jurisdiction they already have.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1099 (11th

Cir. 2004) (citing Procup v. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986) (en banc)

(“Federal courts have both the inherent power and the constitutional obligation to protect their

jurisdiction from conduct which impairs their ability to carry out Article III functions.”)).

       Issuance of an injunction is among the “writs necessary or appropriate” in aid of a federal

court’s jurisdiction. United States v. N.Y. Tel. Co., 434 U.S. 159, 172 (1977); see also, e.g.,

Findley v. Laughead (In re Johns Manville Corp.), 27 F.3d 48, 49 (2d Cir. 1994); see generally

36 Corpus Juris Secundum § 28 (2019) (“The power conferred upon the federal courts by the All

Writs Act includes the power to issue injunctions.”). The Court’s injunctive authority under the

All Writs Act is extremely broad: “Regarding pending proceedings, a court may enjoin almost

any conduct ‘which, left unchecked, would have . . . the practical effect of diminishing the

court’s power to bring the litigation to a natural conclusion.’” Klay, 376 F.3d at 1102 (quoting

ITT Cmty. Dev. Corp. v. Barton, 569 F.2d 1351, 1359 (5th Cir. 1978)).

       It has long been established that district courts can both issue all orders necessary to

enforce orders it has previously entered, see N.Y. Tel. Co., 434 U.S. at 172 (“This Court has

repeatedly recognized the power of a federal court to issue such commands under the All Writs

Act as may be necessary or appropriate to effectuate and prevent the frustration of orders it has

previously issued in its exercise of jurisdiction otherwise obtained”), and enjoin federal agency
                                                 22
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 25 of 28



activity that would otherwise hinder the court’s ability to determine the lawfulness of challenged

conduct. See F.T.C. v. Dean Foods, 384 U.S. 597, 604–05 (1966) (describing “traditional power

to issue injunctions to preserve the status quo while administrative proceedings are in progress

and prevent impairment of the effective exercise of appellate jurisdiction.”). Thus, for example,

in South Carolina Coastal Conservation League v. Ross, No. 18-cv-3326, 2019 WL 259116,

(D.S.C. Jan. 18, 2019), the district court enjoined the U.S. Department of Commerce from

issuing permits for offshore seismic testing in order to preserve the court’s ability to hear a

statutory challenge to the issuance of those permits brought by states, local governments, and

environmental groups. Id. at *2–4.

       Here, Defendants’ actions in response to the Supreme Court’s opinion affirming in part

this Court’s judgment have created a risk to the Court’s jurisdiction and to the Court’s ability to

effectuate that judgment. Defendants have notified the Court that—notwithstanding their many

representations to this Court and the Supreme Court that this case had to be resolved by June

2019, as described above—they are now considering whether to “adopt[] a new rationale for

including the citizenship question on the 2020 Decennial Census.” Docket No. 613. And

although counsel for Defendants represented to the Court that the 2020 Decennial Census

questionnaire was now being printed without a citizenship question, and that no action would be

taken in contravention of the Court’s prior orders, id. at 1, the events of this week make clear that

counsel concededly is not fully apprised of the federal government’s conduct, see, e.g., Docket

No. 612-1, at 4–5. Even apart from this extraordinary circumstance, counsel’s representations

regarding an agency’s conduct do not carry the same force as injunctive relief prohibiting

Defendants from contravening this Court’s judgment by altering the status quo. See, e.g., Order

Denying Motion to Continue, New York v. U.S. Dep’t of Health & Human Servs., No. 19-CV-
                                                 23
        Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 26 of 28



4676 (PAE), Docket No. 82 (S.D.N.Y. June 27, 2019) (denying defendants’ motion to continue

preliminary injunction proceedings on the basis of defense counsel’s representations alone that

the agency would not enforce the challenged regulation); City & Cty. of San Francisco v. Azar,

No. C 19-2405 WHA, Docket No. 54 (N.D. Cal. June 27, 2019) (same).

        Given the imminent threat to the Court’s jurisdiction created by Defendants’ unilateral

conduct, Plaintiffs request that the Court enter an order under the All Writs Act to preserve its

jurisdiction and protect its ability to enforce its judgment.


                                           CONCLUSION

      Granting relief under Rule 59(e) based on judicial estoppel is warranted and necessary to

stop the Defendants’ shenanigans. The Court should therefore amend its judgment prior to

remanding in accordance with Plaintiffs’ attached proposed order, and order any further

appropriate relief. In the alternative, the Court should act under the All Writs Act, 28 U.S.C.

§ 1651, to protect its jurisdiction and to grant Plaintiffs relief.




DATE: July 5, 2019                       Respectfully submitted,

                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        AMERICAN CIVIL LIBERTIES UNION
                                        NEW YORK CIVIL LIBERTIES UNION


                                         By: /s/         Dale Ho




                                                   24
       Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 27 of 28




 Dale Ho                                           Andrew Bauer
 Adriel Cepeda Derieux                             Arnold & Porter Kaye Scholer LLP
 American Civil Liberties Union Foundation         250 West 55th Street
 125 Broad St.                                     New York, NY 10019-9710
 New York, NY 10004                                (212) 836-7669
 (212) 549-2693                                    Andrew.Bauer@arnoldporter.com
 dho@aclu.org

 Sarah Brannon+*                                   John A. Freedman
 Davin Rosborough                                  R. Stanton Jones+
 Ceridwen Cherry                                   David P. Gersch
 American Civil Liberties Union Foundation         Elisabeth S. Theodore+
 915 15th Street, NW                               Daniel F. Jacobson+
 Washington, DC 20005-2313                         Arnold & Porter Kaye Scholer LLP
 202-675-2337                                      601 Massachusetts Avenue, N.W.
 sbrannon@aclu.org                                 Washington, DC 20001-3743
 * Not admitted in the District of Columbia;       (202) 942-5000
 practice limited pursuant to D.C. App. R.         John.Freedman@arnoldporter.com
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004
 (212) 607-3300 601
 pgrossman@nyclu.org


+ admitted pro hac vice

                                               Attorneys for the NYIC Plaintiffs




                                                 25
Case 1:18-cv-02921-JMF Document 616 Filed 07/05/19 Page 28 of 28



                       LETITIA JAMES
                       Attorney General of the State of New York

                       By: /s/ Matthew Colangelo
                       Matthew Colangelo, Chief Counsel for Federal Initiatives
                       Elena Goldstein, Acting Bureau Chief, Civil Rights Bureau
                       Office of the New York State Attorney General
                       28 Liberty Street
                       New York, NY 10005
                       Phone: (212) 416-6057
                       matthew.colangelo@ag.ny.gov

                       Attorneys for the State of New York Plaintiffs




                                 26
       Case 1:18-cv-02921-JMF Document 616-1 Filed 07/05/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                        Plaintiffs,

              v.                                    18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                        Defendants.

  NEW YORK IMMIGRATION
  COALITION, et al.,

      Plaintiffs,
                                                    18-CV-5025 (JMF)
      v.                                            (Consolidated)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

      Defendants.


                                      [PROPOSED] ORDER

       This matter comes before the Court on Plaintiff’s Motion to Alter or Amend the

Judgment. For the reasons set forth below and in the Court’s separate Opinion, the Motion is

GRANTED.

       Having considered all of the materials and arguments that have been submitted in

connection with this motion, IT IS HEREBY ORDERED THAT, this Court’s January 15, 2019

Final Judgment, Order of Vacatur and Permanent Injunction is altered or amended as follows,

consistent with June 27, 2019 opinion of the Supreme Court of the United States:

        The March 26, 2018 decision of the Secretary of Commerce to add a question concerning
citizenship status to the 2020 decennial census questionnaire is VACATED, and the matter is
       Case 1:18-cv-02921-JMF Document 616-1 Filed 07/05/19 Page 2 of 2



REMANDED to the Secretary for further action not inconsistent with this Court’s Orders and the
Supreme Court’s June 27, 2019 Opinion in this matter; and

        Defendants, including the Secretary of Commerce in his Official Capacity, the Director
of the Census in his official capacity, and any successors to those offices, together with their
agents, servants, employees, attorneys, and other persons who are in active concert or
participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are PERMANENTLY ENJOINED
and ESTOPPED from altering the 2020 decennial census questionnaire or otherwise delaying the
process of printing the 2020 decennial census questionnaire after June 30, 2019, for the purpose
of including a citizenship question.


SO ORDERED.

Dated: July __, 2019                               _________________________
                                                      JESSE M. FURMAN
                                                    United States District Judge
